DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Note that the original claim set does not include a claim 7.
Mis-numbered claim 8-20 been renumbered 7-19 respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected because it’s an incomplete claim, and scope of claim is not clear.
Claim 7 (previously 8) depends on claim 7, which is missing hence scope of claim 7 is not clear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Fornage (US 2013/0301322 A1).
	Regarding claim 1, Fornage teaches an apparatus (See 200 fig.2 para 0025), comprising: a converter (214, 208 fig.2 para. 0025-0027);  having a direct current (DC) input terminal and an alternating current (AC) output terminal (204 fig.2 para. 0028 ); and a management circuit configured to determine an AC voltage at the AC terminal (see 214 , 306 fig.3 para. 0037-008, 0044) , generate a DC reference voltage based on the AC voltage (104 fig.2 para. 0022, 0028 ); and control a direct current (DC) voltage at the DC terminal based on the AC voltage based on the DC reference voltage (see 214 , 306 fig.3 para. 0037-008, 0044). 
	Regarding claim 8, Fornage teaches a method, comprising: receiving at a direct current (DC) terminal a DC voltage (104, fig.2 para. 0025-0027);   generating at an alternating current (AC) terminal an alternating current (208 fig.2 para. 0025-0027);  , the alternating current is generated based on the DC voltage (204, 208 fig.2 para. 0025-0027);  ; detecting at the AC terminal an AC voltage having a variable amplitude (see 214 , 306 fig.3 para. 0037-008, 0044); and generating a variable DC reference voltage to control a level of the DC voltage based on the variable amplitude of the AC voltage   (104 fig.2 para. 0022, 0028 ); and controlling the DC voltage based on the variable DC reference voltage  (see 214 , 306 fig.3 para. 0037-008, 0044).
(102, fig.2 para. 0025-0027);   , that when executed by one or more processors (224, 212, 210, fig.2 para. 0025-0027);   , cause the one or more processors to perform the steps of: detect an alternating current (AC) voltage at an AC terminal of an inverter (see 214 , 306 fig.3 para. 0037-008, 0044) ; determine for the DC source connected to a DC terminal of the inverter a DC reference voltage based on the AC voltage at the AC terminal (104, 208 fig.2 para. 0022, 0028 ) ; and generate one or more indications of the DC reference voltage in order to provide a DC source voltage at a voltage level based on a magnitude of the AC voltage at the AC terminal of the inverter (104, 208 fig.2 para. 0022, 0028 ); and control the DC source to provide the DC voltage based on the DC reference voltage (see 214 , 306 fig.3 para. 0037-008, 0044).
	Regarding claim 19, Fornage a teaches apparatus, comprising: means for receiving at a direct current (DC) terminal a DC voltage (204, 104 fig.2 para. 0025-0027);  ; means for generating at an alternating current (AC) terminal an alternating current (214, 208 fig.2 para. 0025-0027);  , the alternating current is generated based on the DC voltage (214, 208 fig.2 para. 0025-0027);  ; means for detecting at the AC terminal an AC voltage at the AC terminal (see 214 , 306 fig.3 para. 0037-008, 0044), the AC voltage having a variable amplitude (output of  208 fig.2 para. 0025-0027);  and means for generating a variable DC reference voltage to control a level of the DC voltage based on the variable amplitude of the AC voltage (104 , 214 fig.2 para. 0022, 0028 );; means for controlling the DC voltage based on the variable DC reference voltage (see 214 , 306 fig.3 para. 0037-008, 0044).
	Regarding claim 2, Fornage teaches invention set forth above, Fornage further teaches wherein: the management circuit is configured to control the DC voltage by varying an amount of current provided to the AC terminal based on the AC voltage (see 214, 306 fig.3 para. 0037-008, 0044). 


Allowable Subject Matter
s 3-5, 9-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Fornage teaches invention set forth above, Fornage doesn’t expressly teach wherein: the management circuit is configured to provide the DC voltage at a first voltage level in response to a first magnitude of the AC voltage and to provide the DC voltage at a second voltage level in response to a second magnitude of the AC voltage; the first voltage level of the DC voltage is higher than the second voltage level of the DC voltage; and the first magnitude of the AC voltage is higher than the second magnitude of the AC voltage. 
	Hence claim 3 will be deemed allowable if written in intendent form.
	Claims 4 and 5 depend on claim 3, hence claims 4 and 5 will also be deemed allowable if claim 3 is written in independent form. 
	Regarding claim 9, Fornage teaches invention set forth above, Fornage doesn’t expressly teach wherein generating a variable reference voltage comprises: generating the variable reference voltage at a first reference level based on a first amplitude of the AC voltage; and generating the variable reference voltage at a second reference level based on a second amplitude of the AC voltage; wherein the first amplitude is greater than the second amplitude; and wherein the first reference level of the variable reference voltage is higher than the second reference level of the variable reference voltage. 
	Hence claim 9 will be deemed allowable if written in intendent form.
	Claims 10-14 depend on claim 9, hence claims 10-14 will also be deemed allowable if claim 9 is written in independent form. 
	Regarding claim 16, Fornage teaches invention set forth above, Fornage doesn’t expressly teach wherein: the instructions when executed by one or more processors, cause the one or more processors to detect an AC voltage at a first magnitude of the AC voltage and a second magnitude of the AC voltage 
	Hence claim 16 will be deemed allowable if written in intendent form.
	Claims 17 and 18 depend on claim 16, hence claims 17 and 18 will also be deemed allowable if claim 16 is written in independent form. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AQEEL H BUKHARI whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836